EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER
     This FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER dated as of August 1,
2008 (this “Amendment”), is by and among PACIFIC SUNWEAR OF CALIFORNIA, INC., a
California corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A. as
administrative agent for the Lenders under the Credit Agreement described below
(in such capacity, the “Administrative Agent”) and the Lenders party hereto.
     WHEREAS the Borrower is party to a Credit Agreement dated as of April 29,
2008, with the Lenders and the Administrative Agent (as amended and as the same
shall be further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), pursuant to which the Lenders agreed, subject to the
terms and conditions set forth therein, to make certain Loans to the Borrower;
     WHEREAS, the Borrower has informed the Administrative Agent that in the
course of reviewing several of the Loan Parties’ retail store leases, the
Borrower has discovered that certain leases include provisions which grant Liens
(collectively, “Landlord Lease Liens”) in favor of the applicable landlords on
assets of the Loan Parties to secure the Loan Parties’ obligations under the
leases;
     WHEREAS, the existence of the Landlord Lease Liens constitutes an Event of
Default under subsections (c) and (d) of Article VII of the Credit Agreement
(such Event of Default, the “Specified Event of Default”); and
     WHEREAS, the Borrower has requested and the Administrative Agent and the
Lenders have agreed, on the terms set forth herein, to waive the Specified Event
of Default and to amend the Credit Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties hereby agree as follows:
1. Capitalized Terms. Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.
2. Waiver of Specified Event of Default. Subject to the satisfaction of the
terms and conditions set forth in Section 5 hereof, the Administrative Agent and
the Lenders hereby waive the Specified Event of Default. The parties hereby
acknowledge and agree that the waiver set forth in this Section 2 is limited
solely to the Specified Event of Default, solely for the periods through and
ending on the effective date of this Amendment, and that such waiver does not
constitute a waiver of any other presently existing or future Event of Default
or a modification or waiver of any provision of the Credit Agreement.
3. Amendments to Credit Agreement. Subject to the satisfaction of the terms and
conditions set forth in Section 5 hereof, the Borrower, the Lenders and the
Administrative Agent agree that the Credit Agreement shall be amended as
follows:
(a) Amendment to Definition of “Permitted Encumbrances”. The definition of
“Permitted Encumbrances” set forth in Section 1.01 of the Credit Agreement is
hereby amended by deleting clause (b) of such definition in its entirety and
replacing such clause with the following:
“(b) (i) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, Liens of collecting banks under
the Uniform Commercial Code

 



--------------------------------------------------------------------------------



 



on items in the course of collection, Liens and rights of set-off of banks, in
each case arising in the ordinary course of business and securing obligations
that are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04, (ii) landlord’s Liens arising by operation of law
which are subordinated to the Liens in favor of the Administrative Agent,
(iii) landlord’s Liens in Landlord Lien States arising by operation of law and
(iv) any Lien in favor of a landlord on the assets of any Loan Party arising
under the terms of the lease relating to any retail store to secure such Loan
Party’s obligations under such lease (provided that the Administrative Agent’s
Liens are senior in priority to such landlord’s Lien);”
(b) Amendment to definition of “Reserves”. The definition of “Reserves” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety and replaced with the following:
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Banking Services Reserves, reserves for rent at any retail store
location leased by any Loan Party in any Landlord Lien State for which the
applicable landlord has not executed and delivered a Collateral Access Agreement
(it being agreed that the maximum amount of any Reserve for any retail store in
any Landlord Lien State shall not exceed two month’s rent for such location),
reserves for rent with respect to any Leased Distribution Center (other than the
Kansas Distribution Facility) for which the applicable landlord has not executed
and delivered a Collateral Access Agreement (it being agreed that the maximum
amount of any Reserve for any Leased Distribution Center shall not exceed two
month’s rent for such location) and for consignee’s, warehousemen’s and bailee’s
charges, reserves for rent at any retail store leased by any Loan Party pursuant
to a lease which contains provisions granting in favor of the applicable
landlord a Lien on certain assets of such Loan Party and with respect to which
the applicable landlord has not executed and delivered a Collateral Access
Agreement reasonably satisfactory to the Administrative Agent acknowledging that
the Liens granted by the applicable Loan Party to the Administrative Agent under
the Loan Documents are senior in priority to the Liens granted by such Loan
Party to such landlord under such lease (it being understood that (i) the amount
of such rent reserve shall be determined from time to time by the Administrative
Agent in its Permitted Discretion, (ii) the amount of such reserve shall be
$5,000,000 as of the effective date of the First Amendment to this Credit
Agreement, which amount may be increased or decreased in the Administrative
Agent’s Permitted Discretion (including decreases in the event the Borrower
delivers any Collateral Access Agreements or amendments to leases eliminating
the Liens granted to landlords), and (iii) the maximum amount of such reserves
for rent for all such leases shall not exceed the greater of (x) $5,000,000 or
(y) two months’ rent under all such leases), reserves for gift cards, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Obligations, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party. The
Administrative Agent may, in its Permitted Discretion, implement additional
reserves or adjust existing reserves from time to time upon two (2) Business
Days’ prior notice to the Borrower.
4. No Default; Representations and Warranties, etc. The Borrower represents and
warrants to the Lenders and the Administrative Agent that as of the date hereof,
after giving effect to the amendments set forth herein (a) the representations
of the Borrower contained in Article III of the Credit Agreement are true and
correct in all material respects as of the date hereof as if made on such date
(except to extent that such representations and warranties expressly relate to
an earlier date, in which case they shall be true and correct in all material
respects as of such date); (b) no Default or Event of Default is continuing; and
(c) the execution, delivery and performance by the Borrower of this Amendment
(i) have been duly

-2-



--------------------------------------------------------------------------------



 



authorized by all necessary corporate and, if required, shareholder action on
the part of the Borrower, (ii) will not violate any applicable material law or
regulation or the organizational documents of the Borrower, and (iii) will not
violate or result in a default under any material indenture, agreement or other
instrument binding on the Borrower or any of its assets.
5. Conditions Precedent. The effectiveness of this Amendment shall be
conditioned upon the Administrative Agent’s receipt from the Borrower and the
Required Lenders of either (a) a counterpart of this Amendment signed on behalf
of such party or (b) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.
6. Miscellaneous.
(a) The Borrower, the Lenders and the Administrative Agent hereby ratify and
confirm the terms and provisions of the Credit Agreement and the other Loan
Documents and agree that, except to the extent specifically amended hereby, the
Credit Agreement, the other Loan Documents and all related documents shall
remain in full force and effect. Nothing contained herein shall constitute a
waiver of any provision of the Loan Documents, except such waivers or consents
as are expressly set forth herein.
(b) The Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by JPMorgan Chase Bank, N.A. and its respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation and administration of this Amendment
or any amendments, modifications or waivers of the provisions thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated).
(c) This Amendment may be executed in any number of counterparts (including by
way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.
(d) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
[Signature Pages Follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement and Waiver to be duly executed by their respective authorized
officers as of the day and year first above written.

            BORROWER:


PACIFIC SUNWEAR OF CALIFORNIA, INC.
      By:   /s/ Michael Henry        Name:   Michael Henry        Title:   Sr.
Vice President and Chief Financial Officer        By:   /s/ Sally Frame Kasaks 
      Name:   Sally Frame Kasaks        Title:   Chief Executive Officer and
Chairman of the Board   

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:


JPMORGAN CHASE BANK, N.A., individually, as
Administrative Agent, Issuing Bank, Swingline Lender
and a Lender
      By:   /s/ Mark Cuccinello        Name:   Mark Cuccinello        Title:  
Vice President     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


BANK OF AMERICA, N.A.
      By:   /s/ Stephen J. Garvin        Name:   Stephen J. Garvin       
Title:   Managing Director     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Roberts A. Bass        Name:   Roberts A. Bass        Title:  
Senior Vice President     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Conan Schleicher        Name:   Conan Schleicher        Title:  
Vice President     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


WELLS FARGO RETAIL FINANCE, LLC
      By:   /s/ Adam B. Davis        Name:   Adam B. Davis        Title:  
Assistant Vice President     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


PNC BANK, N.A.
      By:   /s/ Sandra Sha Kenyon        Name:   Sandra Sha Kenyon       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement and Waiver

 



--------------------------------------------------------------------------------



 



            LENDER


UPS CAPITAL CORPORATION
      By:   /s/ John P. Holloway        Name:   John P. Holloway        Title:  
Director, Portfolio Management     

Signature Page to First Amendment to Credit Agreement and Waiver

                                   

 